Citation Nr: 0703827	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  96-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from June 1971 to October 
1977, and from April 1987 to September 1987.  He also had 
service in the Army Reserve and National Guard, including 
periods of active duty for training from August 18 to 30, 
1985, and from August 2 to 16, 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas, which, among other things, denied the benefit 
sought on appeal.

The Board first considered this appeal in September 2005 and 
determined that additional medical evidence was required.  As 
such, the claim was remanded so that a nexus opinion could be 
obtained.  The Board requested that a VA examiner review 
records from the veteran's periods of active service from 
June 1971 to October 1977, and from April to September 1987, 
and state whether it was at least as likely as not that 
hypertension was incurred during either period.  

In November 2005, a VA medical examiner reviewed the claims 
folder and offered an opinion.  Unfortunately, the examiner 
did not reference any of the most pertinent service medical 
records dated in 1987.  Thus, his opinion appeared to be 
based upon a review of only service medical records dated in 
the 1970's.  As such, the file was returned to the examiner 
in April 2006.  The examiner again referenced only service 
medical records dated in the 1970's.  As a consequence, his 
opinion is incomplete.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

Given the lack of medical opinion as to whether elevated 
diastolic readings recorded during the veteran's period of 
active service from April 1987 to September 1987 show the 
beginning stages of the essential hypertension diagnosed in 
December 1989, this matter must be remanded once again.  The 
examiner should again be given specific instructions to 
consider service medical records dated in 1987.

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide the VA examiner who reviewed 
the veteran's claims folder in November 
2005 and April 2006 with the claims 
folder once again and instruct him to 
review service medical records dated in 
1987.  The examiner should specifically 
comment on the blood pressure readings 
that were recorded in the absence of 
trauma, particularly those in May 1987 of 
138/88, in June 1987 of 130/90, in July 
1987 of 120/90, and in August 1987 of 
128/88, and state whether these readings 
reflect abnormal blood pressure.  The 
examiner should then state whether it is 
at least as likely as not that 
hypertension diagnosed in 1989 had its 
onset during the 1987 period of active 
service.  The examiner should also state 
whether the readings in 1987 are at least 
as likely as not to be a reflection of 
the early stages of the later diagnosed 
hypertension.  All opinions must be 
supported by complete rationale.

If the examiner is not available or the 
examiner determines that a physical 
examination of the veteran is required, 
schedule an examination.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



